ITEMID: 001-75261
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF STROPNIK v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1980 and lives in Šoštanj.
6. On 9 September 1994 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZT.
7. On 16 December 1997 the applicant instituted civil proceedings against ZT in the Celje Local Court (Okrajno sodišče v Celju) seeking damages in the amount of 1,104,192 tolars (approximately 4,600 euros) for the injuries sustained.
Between 23 March 1998 and 21 March 2001 the applicant filed seven preliminary written submissions and/or adduced evidence.
From 6 September 1999 and 21 May 2001 he made six requests that a date be set for a hearing.
Of the three hearings held between 6 April 2000 and 2 October 2001 none was adjourned at the request of the applicant.
During the proceedings the court appointed two medical experts. The court also sought an additional opinion from one of the appointed experts.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim, was served on the applicant on 25 October 2001.
8. On 9 November 2001 ZT appealed to the Celje Higher Court (Višje sodišče v Celju). ZT cross-appealed.
On 3 December 2002 the court dismissed the appeal.
The judgment was served on the applicant on 27 December 2002.
9. On 15 January 2003 ZT lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče).
On 20 May 2004 the court dismissed the appeal.
The judgment was served on the applicant on 21 June 2004.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
